Citation Nr: 0118519	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  98-17 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for dislocation of the 
right acromioclavicular joint (major extremity) (right 
shoulder disorder), evaluated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from February 1958 to 
December 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 VA RO rating decision, 
which continued a 20 percent evaluation for the veteran's 
service-connected right shoulder disorder previously 
characterized as recurrent dislocation of the right shoulder.  

In May 2000, the Board remanded the appeal for necessary 
development, to include consideration of entitlement to a 
separate rating for right shoulder arthritis, based on 
limitation of motion with pain.  The requested development 
was completed, and in May 2001, the RO granted an increased 
30 percent evaluation for the veteran's service-connected 
right shoulder disorder presently characterized as 
dislocation of the right acromioclavicular joint (major 
extremity), and the RO also established a separate 10 percent 
evaluation for degenerative changes of the right shoulder 
(based on limitation of motion with pain).


FINDING OF FACT

The veteran's dislocation of the right acromioclavicular 
joint is manifested by: complete dislocation and deformity of 
the right acromioclavicular joint, with post-traumatic 
capsulitis, as well as the absence of any nonunion, fibrous 
union, or loss of head of the humerus, and absence of any 
ankylosis of the scapulohumeral articulation.  


CONCLUSION OF LAW  

The criteria for a rating in excess of 30 percent for 
dislocation of the right acromioclavicular joint (major 
extremity), are not met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 
4.7, Part 4, Diagnostic Code 5202 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000). Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Goober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded. This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date. Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000). See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Board finds that VA's duty to assist in the development 
of the claim on appeal has been met, as well as the notice 
provisions of VCAA.  The veteran has been examined by VA for 
compensation purposes in September 2000, the report of which 
was further amended in December 2000 for the sake of clarity.  
Additionally, all indicated treatment records have been 
obtained, and the veteran has been advised by statement of 
the case (SOC), as supplemented in January and April 1999 and 
in May 2000, of the sort of information and evidence needed 
to support his claim and assertions on appeal.  In this 
regard, a June 2000 statement of the veteran indicates that 
no available private treatment records exist which have not 
already been obtained.  Additionally, it should be noted that 
in February 1999, the veteran claimed he was seeking "40%" 
for his right shoulder disorders, and that with the RO 
actions of May 2000, the veteran's right shoulder disorders 
are currently rated as 30 and 10 percent disabling, 
respectively.  In light of the above, no further action or 
development is indicated under VCAA.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000). The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2000), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the disability for which entitlement to an 
increased rating is asserted. The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to such disability.

Service connection is in effect for dislocation of the right 
acromioclavicular joint, which is the veteran's major 
extremity.  The RO has assigned a 30 percent rating in 
accordance with the provisions of Diagnostic Code 5202 of the 
VA's Rating Schedule.  The veteran is also in receipt of a 
separate 10 percent rating for right shoulder arthritis, 
based on limitation of motion of the shoulder with pain.

The veteran's service-connected dislocation of the right 
acromioclavicular joint is rated as other impairment of the 
humerus, recurrent dislocation of the scapulohumeral joint, 
under the provisions of Diagnostic Code 5202.  Under 
Diagnostic Code 5202, a 30 percent evaluation is allowed for 
malunion of the major humerus, with marked deformity, or for 
recurrent dislocation of the major humerus at the 
scapulohumeral joint, with frequent episodes and guarding of 
all arm movements.  A 50 percent rating is available for the 
showing of fibrous union of the humerus; a 60 percent rating 
is warranted for nonunion of the humerus (false flail joint); 
and an 80 percent rating is warranted for loss of the head of 
the humerus (flail joint).  

The veteran asserts that his right shoulder symptomatology 
includes constant pain stiffness and numbness, with pain and 
difficulty lifting a gallon jug of milk, combing his hair, 
putting on a coat, sleeping on his right side, or turning the 
wheel of a car or tractor-mower.  

On VA examination in August 1998, the veteran reported a 
history of right shoulder dislocation of four or five times 
since his separation from service in 1959.  Current 
complaints included feeling that the right shoulder joint 
bones are rubbing together, with pain and numbness at night 
while sleeping on the right side.  Precipitating factors for 
dislocation include abduction and external rotation, which is 
alleviated by avoiding such activity.  On examination the 
shoulder showed some prominence over the acromioclavicular 
joint, but with no crepitus with motion.  Forward flexion was 
to 170 degrees on the right, compared with 180 on the left, 
abduction to 150 degrees on the right, compared to 180 
degrees on the left, external rotation from zero to 
60 degrees on the right, compared with zero to 90 degrees on 
the left, with internal rotation of zero to 45 degrees on the 
right and zero to 90 degrees on the left, with positive 
apprehension sign.  X-rays revealed evidence of arthritis of 
the glenohumeral joint.  The impression was recurrent 
dislocation of the right shoulder, with evidence of arthritis 
on x-rays.  

VA treatment records of 1999 and 2000 show treatment for 
degenerative joint disease of the cervical spine and upper 
back, with notations by treating physicians in November 1999, 
December 1999, and April 2000, that the veteran reported that 
his most intense pain was in the cervical spine and upper 
back.  At those times, however, the veteran reported some 
right shoulder pain, from which the veteran reportedly 
received incomplete relief with Tramadol medication.  

On VA examination in September 2000, the veteran repeated his 
medical history and reported symptomatology, as on prior VA 
examination, to include difficulty waving to friends, 
performing house chores, or holding his hands above his head 
due to constant right shoulder pain.  He also reported 
occasional episodes of increased pain with increased 
disability in terms of diminished range of motion.  On 
examination, the right shoulder was without bony tenderness 
or discoloration, but with a deformity of the right 
acromioclavicular joint.  Abduction was to 90 degrees, 
extension to 90 degrees, and internal and external rotation 
was to 20 degrees with marked pain with any movement.  X-ray 
studies revealed right shoulder degenerative changes of the 
glenohumeral articulation and complete dislocation of the 
right acromioclavicular joint.  Magnetic resonance imaging 
(MRI) revealed complete dislocation of the right 
acromioclavicular joint with post-traumatic capsulitis, 
tendinopathy within the supraspinatus muscle group, and a 
Hill-Sach's defect in the posterolateral aspect of the 
humeral head, as well as deltoid bursitis.  Electromyography 
(EMG) of the right shoulder, arm, hand, and right cervical 
paraspinal muscles were within upper normal limits, as were 
nerve conduction studies.  The impression was chronic right 
shoulder pain secondary to a complete dislocation of the 
right acromioclavicular joint with degenerative changes of 
the glenohumeral articulation, post-traumatic in nature, and 
secondary to the veteran's initial injury while on active 
duty in the United States Army in the Republic of Korea in 
1959.  The examiner felt that the EMG studies failed to 
reveal any evidence of brachial plexopathy, peripheral 
neuropathy, or cervical radiculopathy.  The range of motion 
testing was thought to reveal marked diminished range of 
motion of the right shoulder which worsens with increased 
testing and is clearly association with pain and with 
limitation of any range of motion.  

A December 2000 addendum to the April 2000 report clarifies 
the service etiology of the veteran's tendinopathy and 
degenerative changes of the glenohumeral acromioclavicular 
joint.  Further, it was thought impossible to quantify the 
functional impairment on any occasional exacerbation.  

In considering the veteran's claim for a rating in excess of 
30 percent for dislocation of the right acromioclavicular 
joint, the Board has no reason to dispute his above-noted 
assertion relative to experiencing constant pain in his right 
shoulder with occasional exacerbation.  Notwithstanding the 
foregoing consideration, however, the Board is of the 
opinion, owing to the reasoning advanced below, that the 
presently assigned 30 percent rating for his right shoulder 
dislocation is wholly proper and adequate.  

In reaching such conclusion, the Board would emphasize that 
no medical evidence of record suggests that the veteran had 
any fibrous union, nonunion, or loss of head of the humerus 
(or any other right shoulder joint).  Accordingly, no basis 
for an evaluation in excess of 30 percent exists under 
Diagnostic Code 5202.  Without evidence of ankylosis of the 
scapulohumeral articulation, an increased rating under 
Diagnostic Code 5200 is not warranted.  Additionally, as no 
more than a 20 percent rating is provided under Diagnostic 
Code 5203, for impairment of the clavicle or scapula, this 
provision clearly affords no basis for an evaluation in 
excess of 30 percent.  An increased rating under Diagnostic 
Code 5201, limitation of motion of the arm, would not be 
appropriate, as he is separately service connected for 
degenerative changes of the right shoulder, for which a 10 
percent rating has been assigned based on limitation of 
motion with pain.  Thus, it would be inappropriate to also 
rate the right acromioclavicular joint dislocation on 
limitation of motion.  See 38 C.F.R. § 4.14.

The veteran's demonstrated ability on VA examinations in 
August 1998 and September 2000 show functional impairment 
which is no greater than that which is already contemplated 
by the current 30 percent rating.  In view of the foregoing 
objective, medical observations, then, the Board is 
constrained to conclude that the preponderance of the 
evidence is against a rating in excess of 30 percent for 
dislocation of the right (major) acromioclavicular joint.  

The Board has also given consideration to the provisions of 
38 C.F.R. § 4.7, which provide that, where there is a 
question as to which of two evaluations should be assigned, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. However, the record does not show that the actual 
manifestations of service-connected right acromioclavicular 
joint dislocation more closely approximate those required for 
a rating in excess of 30 percent than they do the disability 
rating currently assigned.  Accordingly, the Board is unable 
to identify a reasonable basis for a grant of the benefit 
sought on appeal.  38 U.S.C.A. § 1155; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096; 38 C.F.R. §§ 4.7, Part 4, Diagnostic 
Code 5202.  

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran has 
offered no objective evidence that the disablement occasioned 
by his right acromioclavicular joint dislocation, requires 
any hospitalization, surgery, or ongoing treatment, other 
than at-home exercise, or interferes with his employability 
to a degree greater than that contemplated by the regular 
schedular standards which, as noted above, contemplate 
impairment in earning capacity in civil occupations. 
Therefore, an exceptional or unusual disability picture 
(i.e., one where the veteran's currently assigned pertinent 
rating is found to be inadequate) is not presented. See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired). Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

An evaluation in excess of 30 percent for service-connected 
dislocation of the right acromioclavicular joint (major), is 
denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

